Citation Nr: 1645682	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for schizophrenia for the period from August 28, 2009 to April 2, 2015.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

3. Entitlement to an effective date earlier than April 3, 2015 for the grant of special monthly compensation (SMC) based on need for aid and attendance.


REPRESENTATION

Appellant represented by:	Cynthia Holman, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran's father


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeals from August 2013 and October 2015 rating decisions issued by the RO. 

In December 2012 the Veteran's father testified at a hearing before the undersigned at the RO. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic case file.

The issue of whether there is clear and unmistakable error (CUE) in the April 2010 rating decision that found there was no CUE in a July 1990 rating decision that denied service connection for schizophrenia has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred, again, to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Veteran expressed timely disagreement with a June 2016 AOJ decision pertaining to his claims for specially adapted housing and whether new and material evidence has been received to reopen a claim for service connection for colitis/Crohn's Disease. 
The electronic record reveals that the AOJ is taking action on these issues. Although the matter is therefore within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The symptoms of the Veteran's schizophrenia were shown to more nearly approximate total occupational and social impairment for the period of the appeal from August 28, 2009 to April 2, 2015.

2. The Veteran is shown to require the regular aid and attendance of another person effective from August 28, 2009, the date a 100 percent rating has been assigned for his schizophrenia based on the date of his request to reopen his claim for service connection.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for schizophrenia for the period of the appeal from August 28, 2009 to April 2, 2015 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9203 (2015).

2. The Veteran's claim for a TDIU rating is moot. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001). 

3. The criteria for an effective date of August 28, 2009, for the grant of SMC based on need for aid and attendance have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claim. In light of the favorable decision with regard to the claim, no further discussion of the duties to assist and notify is necessary.

Increased Rating - Schizophrenia prior to April 3, 2015 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating of the Veteran's schizophrenia has been assigned pursuant to Diagnostic Code 9203. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms, (that is, suicidal ideation, severe obsessional rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  

A March 2008 VA treatment record reflects the Veteran reported that he was single, unemployed and lived in an apartment at his parents' house. He stated that he received Social Security Administration (SSA) disability benefits compensation.
Mental status examination showed that the Veteran was casually dressed and neatly groomed. He made fair eye contact with no abnormal movements except a decrease in spontaneous movements. He had mild psychomotor slowing and eye contact at times was staring. His speech was fluent without significant latency of response. There was fair elaboration that was somewhat monotonous. His affect was restricted in range, but was somewhat guarded and his mood was euthymic but slightly anxious. The Veteran's thought processes were logical without derailing and his thought content had no active suicidal or homicidal ideation. He had a history of hallucinations; however, no symptoms of delusions were elicited. He did have some paranoid ideation. He was alert without fluctuation in level of consciousness. Cognition was grossly intact and insight and judgment were fair. A GAF score of 45 was assigned. 

In an August 2011 statement a psychiatrist reported that the Veteran had ongoing and worsening schizophrenia symptoms with deterioration of function after his discharge from service. The psychiatrist observed that the Veteran's ability to function in a work setting was severely impaired.

A November 2012 VA mental health treatment record documents the Veteran's report of increased tension with his mother. The Veteran reported that he had thoughts to leave home after the first of the year but was advised against it by other treatment providers. The Veteran was questioned about his dosage of Klonopin but he explained that his mother took responsibility in giving him his medication and he did not know his current dosage of Klonopin. The examiner observed that the Veteran seemed calm, discouraged and had delusions. The Veteran's communication throughout the examination was interspersed with delusions related to hearing that everyone sounded like his father when he placed phone calls or received phone calls. The Veteran demonstrated increasingly paranoid thinking that his father could be attempting to kill him. Additionally, he did not want to be around his mother any longer. 

After the appointment, the Veteran's mother was called to come pick him up and the Veteran got into an altercation with another Veteran over an apparently inappropriate comment while he waited for his mother. The Veteran reported that a "Nurse Worth" was the only person who stopped things from escalating into a physical confrontation. The examiner observed that Nurse Worth was no longer employed in the mental health clinic and wondered if the Veteran was experiencing visual hallucinations or visual delusions.

When his mother arrived, she reported that the Veteran was increasingly paranoid and delusional. She reported that these increasing symptoms onset after the Veteran was begun on his new medication, Mirtazapine. The Veteran's mother was advised to bring the Veteran to the emergency department if she felt her safety was in jeopardy.

A March 2013 VA mental health treatment record reflects the Veteran report that he felt more paranoid and extremely depressed. The Veteran reported that he ran out of his prescription of Bupropion 8 days earlier; he received his new supply in the mail but held off on restarting. He stated that he noticed little to no difference in his mood off the Bupropion and he was not sure that it had been helpful.

With regard to his feelings of paranoia, the Veteran reported that he felt that other people were talking about and monitoring him because he was famous. He reported that the intensity of his paranoia varied but currently was "worse." He could not identify a trigger for his paranoia.

Regarding his depression, the Veteran reported that he was sad. He was apathetic and unmotivated. He noted that he had difficulty making himself bathe and brush his teeth regularly. His appetite was very good but he exhibited some hopelessness. He reported that he had thoughts of cutting himself but had not acted on it. 

He had been in disagreements with his parents over transportation as his parents were not letting him drive at the time due to reported "vision problems." (conjunctivitis in his left eye). He reported that he wanted to get outside of the home more and indicated that he wanted to start walking again for exercise and was considering re-joining the YMCA. He also was considering trying Yoga. The psychiatrist noted that the Veteran had discussed these things in the past but had not consistently followed through with his plans.

Mental status examination showed that the Veteran was alert and oriented; pleasant and cooperative; appropriately dressed and groomed; overweight; casual and neat; and, calm and in no acute distress. His mood was depressed and his affect was congruent with his mood. Speech was within normal limits in rate, tone and volume. His thoughts were logical and goal-directed. Psychosis was present at or near baseline. No imminent dangerousness was apparent and the Veteran had no active suicidal ideation, intent or plan. He did exhibit some thoughts of cutting. His gait was within normal limits. His insight and judgement were questionable. 

The psychiatrist's impression was that the Veteran was reporting increased depression that may be triggered by some family stress. A GAF score of 43 was assigned.  

An August 2013 VA mental health treatment record reflects that the Veteran receives Risperdal Consta injections for his schizophrenia. The Veteran reported that he still had some paranoia, describing one event where he was walking to his car and thought someone walking behind him was going to rob him. He questioned the accuracy of his thoughts given that it was broad daylight and he was in a safe place. He denied having delusions. His main concern was his social anxiety. He stated that he felt very uncomfortable speaking to unfamiliar people in public places and as an example reported that in a recent situation he was sitting next to a female at the YMCA that tried to strike up a conversation with him but he did not talk to her. He indicated that he felt badly about not conversing with her afterwards. The examiner reminded him of the social skills group and he expressed interest in participating.

Mental status examination showed that he was alert and oriented. He was pleasant and cooperative and made fair eye contact. He was appropriately dressed and groomed; calm; and, in no acute distress. His mood was mildly anxious and his affect was congruent with his mood. Speech was within normal limits in rate, tone and volume. Thoughts were logical and goal-directed. He displayed some suspiciousness and had delusional, grandiose thoughts of being famous/son of a politician and a rock star. No imminent danger was apparent and there was no evidence of suicidal or homicidal ideation, intent or plan. No abnormal movements were noted and his gait was within normal limits. Insight and judgment were adequate. The psychiatrist's impression was that the Veteran's schizophrenia was symptomatic but relatively stable. A GAF of 44 was assigned.

A September 2013 mental health assessment reflects that the Veteran's schizophrenia was manifested by intrusive memories; flashbacks; nightmares; exaggerated emotional and physical reactions; hyper-vigilance; impaired impulse control; difficulty concentrating; exaggerated startled response; mild memory loss; impairment of short- and long-term memory; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; suicidal ideation; suspiciousness; impaired abstract thinking; gross impairment in thought processes or communication; impaired judgment; persistent delusions or hallucinations; difficulty in understanding complex commands; speech intermittently illogical, obscure, or irrelevant; anti-social acts; disturbances of motivation and mood; depressed mood; flattened affect; anxiety; difficulty in adapting to stressful circumstances; and, weekly (or less often) panic attacks. The examiner, observing the Veteran's GAF scores had remained constant in the mid 40's, noted there had been no variance in the Veteran's functioning over the course of his treatment at the VA from 2008 to 2013.

The September 2013 report of VA examination for housebound status or permanent need for regular aid and attendance documents that the Veteran requires assistance with all meal preparation and requires prompting for hygiene oriented tasks. His mother reported that she has to shave the Veteran due to his fear/paranoia. The Veteran required assistance/prompting with all medication management due to his schizophrenia. The Veteran's parents provided him with housing since his discharge from the military and his mother assisted him with his finances to ensure his bills were paid. The examiner noted that the Veteran often presented to his medical appointments, and in other outings with his parents, in a disheveled manner despite the fact that he perceived his presentation to be appropriate. The examiner concluded that the Veteran was unable to leave his home without supervision. The examiner explained that the Veteran occasionally experienced an irrational fear of being in a car, stemming from an automobile accident.  When this fear peaked, the Veteran refused to leave his home.

The April 2015 Report of VA examination documents diagnoses of paranoid schizophrenia and unspecified depressive disorder. The Veteran was assigned a GAF score of 25 for his schizophrenia. The examiner concluded that the Veteran's schizophrenia was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.

The Veteran depends on his mother exclusively for supervision of his activities of daily living, medication administration and travel (he had not driven in at least two years). He lived in an efficiency apartment attached to his parent's home. He intermittently attended support group therapy at the VA and felt he was making friends there. He reported that he had not been employed competitively since employment as a cleaner in the food court at a mall during his thirties; he was 47 at the time of the examination.

Mental status examination reflects the Veteran's report that his schizophrenia was stable. He remained vulnerable to delusions. He reported that he had been the victim of assassination attempts and recent death threats. He reported that there was an active conspiracy to kill him because of his "attitude." He had a long history of a delusion that he was a famous celebrity and that the FBI barred him from access to the YMCA because of his fans. His self-care had been compromised at times, resulting, in one case, in inpatient psychiatric hospitalization in 2013. He had rare passive suicidal ideation but denied overt suicidal and assaultive ideation.

The Veteran's schizophrenia was manifested by intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; impaired impulse control; impairment of short- and long-term memory; inability to establish and maintain effective relationships; suicidal ideation; suspiciousness; impaired abstract thinking; gross impairment in thought processes or communication; persistent delusions or hallucinations; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; flattened affect; anxiety; and, difficulty in adapting to stressful circumstances.

The law does not require that an exhaustive list of symptoms be met in order to grant an increased rating for the psychiatric disorder. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The Veteran has not reported, nor does the evidence suggest that he has grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time or place; or, memory loss for names of close relatives, own occupation or own name as would warrant a 100 percent rating. However, he has demonstrated other manifestations and effects such as gross impairment in thought processes; persistent delusions or hallucinations; intermittent inability to perform activities of daily living. This coupled with the fact that the Veteran depends on his mother exclusively for supervision of his activities of daily living, medication administration and travel; that he lived in an efficiency apartment attached to his parent's home; and that he had not been employed for over 10 years, demonstrates that he has total occupational and social impairment - supportive of a 100 percent rating for the entire period of the appeal (i.e., since August 28, 2009). When viewed in a light most favorable to the Veteran, he appears to have total occupational and social impairment due to the frequency, severity and duration of his symptoms. 

The appeal is granted, and a 100 percent rating is assigned from August 28, 2009 to April 2, 2015.

TDIU 

A 100-percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446   (1994). Because the Board has found a veteran to be totally disabled as a result of psychiatric disabilities under the rating schedule, there is no need, and no authority, to otherwise rate the Veteran totally disabled on any other basis. See Locklear v. Shinseki, 24 Vet. App. 311, 318  , n. 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35   (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). Thus, the Veteran's request for a TDIU rating is now moot.

In Aronson v. Brown, 7 Vet.App. 153, 155   (1994), the Court applied the jurisdictional restrictions of the case or controversy requirement of Article III of the Constitution of the United States to claims for Veteran's benefits. Relying on Aronson, the Court in Herlehy determined that the appropriate disposition to a moot claim for TDIU is to dismiss the appeal. Herlehy, 15 Vet. App. at 35. For the same reason, the Board will dismiss the Veteran's TDIU claim. There are no other service connected disorders that would cause unemployability.

Similarly, the assignment of a total schedular disability rating avoids the usual need to decide whether to refer the case for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) (2015). The regulation "performs a gap-filling function. It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented." Johnson v. McDonald, 762 F.3d 1362, 1366   (Fed. Cir. 2014). Since the schedular rating in this case does not "establish[] something less than total unemployability" it is unnecessary to decide whether to refer the case for extraschedular consideration. 

Effective Date - SMC based on need for aid and attendance

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if there is an increase in disability and a complete claim or intent to file a claim is received within one year from such date, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred. 38 C.F.R. § 3.400(0)(2).  

The original claim for compensation was received in February 1990 and denied in July 1990.  On August 28, 2009, the Veteran's request to reopen his claim for service connection for schizophrenia was received. Ultimately, the Board granted service connection in July 2013. The RO assigned a 50 percent rating effective August 28, 2009, the date of his request to reopen his claim for service connection; a 100 percent rating was assigned effective April 3, 2015. The Veteran was awarded SMC from April 3, 2015, as a result of receiving a total disability rating for his service-connected schizophrenia and being found so helpless as a result thereof to be in need of regular aid and attendance of another from that time period. 

The Veteran appealed the 50 percent rating for the schizophrenia from August 28, 2009 to April 2, 2015. In light of the Board's assignment of the 100 percent rating for the schizophrenia effective from August 28, 2009, and pursuant to VA's "well-established" duty to maximize a claimant's benefits, the Board finds that the Veteran is entitled to an award of SMC effective August 28, 2009. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The Veteran is in need of regular aid and attendance of another person (See September 2013 Report of VA examination for housebound status or permanent need for regular aid and attendance). Thus, the criteria for SMC based on need for aid and attendance were met as of August 28, 2009. 


ORDER ON NEXT PAGE











ORDER

A rating of 100 percent for schizophrenia for the period from August 28, 2009 to April 2, 2015 is granted.

The appeal as to entitlement to a total rating based on individual unemployability is dismissed.

An effective date of August 28, 2009, for the award of SMC based on need for aid and attendance is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


